Citation Nr: 0006645	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  96-32 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	William L. Abernathy, Jr., 
Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The appellant had active military service from April 1966 to 
February 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which found that new and 
material evidence had not been submitted to reopen this 
claim. 

In a September 1997 supplemental statement of the case, the 
RO concluded that new and material evidence had been 
submitted to reopen this claim, and it was then denied on the 
merits.  The issue on appeal has been characterized as shown 
above because the Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of whether the RO has determined that 
new and material evidence has been submitted, as it did in 
this case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

Additional due process is needed prior to appellate 
disposition of this claim.  The Board must consider all 
documents submitted prior to its decision and review all 
issues reasonably raised from a liberal reading of these 
documents.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993) 
(citations omitted).  Where such review reasonably reveals 
that the claimant is seeking a particular benefit, the Board 
is required to adjudicate the issue or, if appropriate, 
remand the issue to the RO for development and adjudication; 
however, the Board may not ignore an issue so raised.  Id.  
On the other hand, the Board is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed by the appellant.  See Talbert v. Brown, 7 Vet. 
App. 352, 356-57 (1995); see also Brannon v. West, 12 Vet. 
App. 32, 34-35 (1998) ("[B]efore [the RO or Board] can 
adjudicate an original claim for benefits, the claimant must 
submit a written document identifying the benefit and 
expressing some intent to seek it").

In May 1996 and November 1997 statements, the appellant's 
attorney argued that prior decisions denying the claim for 
service connection for an acquired psychiatric disorder were 
clearly and unmistakably erroneous.  The attorney stated in 
the 1996 letter "[p]lease recall that [the appellant] has 
raised the claim of clear and unmistakable error in earlier 
Rating Decisions denying him service connection for manic 
depression."  The appellant's attorney has clearly raised a 
claim of clear and unmistakable error (CUE) in prior rating 
decision(s) that denied service connection for an acquired 
psychiatric disorder, although it is not known which rating 
decisions this claim is specifically addressing.  

The issue that was addressed by the RO was whether new and 
material evidence had been submitted to reopen this claim.  
It would be prejudicial for the appellant if the Board were 
to proceed to decide that question at this point, since the 
claim for CUE is related to the claim to reopen because if it 
is found that there was clear and unmistakable error in any 
prior rating decision denying this claim, new and material 
evidence would not have to be submitted to reopen the claim.  
The CUE issue, if resolved favorably, could have a 
significant effect on the new and material issue on appeal.  
See Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  The Board notes that the appellant's 
attorney requested in the 1997 letter that the Board address 
"both issues," presumbably to include the CUE claim.  That 
cannot, however, be done at this point, since the claim of 
CUE has not been adjudicated by the RO, and an appeal of this 
issue has not been perfected to the Board.

Therefore, this issue must be adjudicated prior to appellate 
disposition of the appellant's claim to reopen that is on 
appeal.  If the determination is adverse to the appellant, he 
must be given an opportunity to perfect an appeal through 
filing a timely and adequate notice of disagreement and, 
following issuance of a statement of the case, a timely and 
adequate substantive appeal.

Accordingly, this claim is REMANDED for the following:

Ask the appellant and his attorney to 
clarify which rating decision(s) are the 
subject(s) of the claim of CUE and to 
specify what error(s) or fact or law were 
made in the rating decision(s).  
Thereafter, adjudicate the claim of clear 
and unmistakable error in the referenced 
rating decision(s).  Notify the appellant 
and his attorney of the determination, 
and provide an appropriate period of time 
for the submission of a notice of 
disagreement should the determination be 
adverse to the appellant.  If the 
appellant files a timely and adequate 
notice of disagreement with respect to 
the claim of clear and unmistakable 
error, provide him a statement of the 
case, and notify him of the time limit 
within which an adequate substantive 
appeal must be filed in order to assure 
appellate review of this issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to fulfill due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


